WILLIAM H. BECKER, Judge,
concurring:

Exclusive Jurisdiction Of This Court

The period of time when the alleged events complained of by the Plaintiff-Appellants occurred was from June 27, 1971 through December 31, 1977. During this time the Emergency Petroleum and Allocation Act of 1973 (EPAA) P.L. 93-159 and the succeeding Energy Policy and Conservation Act (EPCA) P.L. 94-163 were successively in effect. Cf. Exxon Corporation et al. v. U.S. Department of Energy et al. (TECA 1984), 744 F.2d 98. In the EPAA and the EPCA the United States District Courts were given continuing jurisdiction to entertain actions under Section 211 of the Economic Stabilization Act of 1970 (ESA). See the EPAA Section 5, 15 U.S.C. 754(a)(1) and the EPCA Section 523(4)(b), 42 U.S.C. 6393(b).
In these provisions the jurisdiction of the United States District Courts and the exclusive appellate jurisdiction of this Court provided in § 211 of the ESA were continued in effect under the EPAA and the EPCA, as noted above. Cf. 12 U.S.C. 1904 note.
Therefore this Emergency Court of Appeals (TECA) has exclusive jurisdiction of any appeal of justiciable issues arising under the EPAA or EPCA, as held in the earlier opinions of this Court allowing an interlocutory appeal, dismissing without prejudice interlocutory and subsequent appeals by Plaintiff-Appellants in this litigation. In Re: Coordinated Pretrial Proceedings in Petroleum Products Antitrust Litigation, M.D.L. No. 150 (TECA 1985), 761 F.2d 710, allowing an interlocutory appeal followed by (TECA 1986), 788 F.2d 1571, dismissing without prejudice all appeals then pending.

Current Lack of Actual Justiciable Issues Within Exclusive Jurisdiction of this Court

The first question that arises is whether at this time, and in the current state of the record, we should exercise our exclusive jurisdiction or await the decision of the Ninth Circuit Court of Appeals on the contemporaneous appeal within the jurisdiction of the Ninth Circuit Court of Appeals.
I agree with the conclusion of the majority opinion that we should not exercise our jurisdiction at this time because of a lack of an appealable final judgment or appealable order (including an order generally moot, but capable of repetition yet evading review), within our exclusive jurisdiction; and because it is possible that no such appealable judgment or order on issues within our exclusive jurisdiction may ever exist (while also possible that it may exist). A general rule is not in order in this area *205because the facts in each case must be considered in making a ruling.
Nevertheless, in light of the dissent, the following comment is appropriate.
When contemporaneous concurrent (“bifurcated”) appeals, from a final judgment or appealable order, are pending in the TECA and in a Court of Appeals of the United States, and present appealable issues (a) within the exclusive jurisdiction of this Court and (b) within the broader jurisdiction of the Court of Appeals, this Court should proceed first to decide the issue or issues within the exclusive jurisdiction of this Court, so that the Court of Appeals can thereafter proceed to decide finally the contemporaneous appeal within its general jurisdiction. Cf. Longview Refining Company v. Shore (TECA 1977), 554 F.2d 1006, cert. denied, 434 U.S. 836, 98 S.Ct. 126, 54 L.Ed.2d 98 (1977); United States v. Cooper (TECA 1973), approved in Bray v. United States, 423 U.S. 73, 96 S.Ct. 307, 46 L.Ed.2d 215 (1975), and similar later cases, such as Wellven Inc. v. Gulf Oil Corporation (TECA 1984), 731 F.2d 892.
Application of this order of decision answers all the problems of manageability of contemporaneous “bifurcated” appeals to the TECA and the Court of Appeals discussed in the opinion in Coastal States Marketing v. New England Petroleum Corporation (CA.A.2 1979), 604 F.2d 179, the problem and suggestion in note 10 of that opinion at page 187 of 604 F.2d, supra, and is consistent with the prior decisions of this Court.
And for these and the reasons given in the majority opinion, I concur in the majority opinion.

Some Additional Reasons for Lack of Agreement With the Dissenting Opinion

Having agreed with the majority opinion that the appeals to this Court should be dismissed without prejudice, agreement or disagreement with any of the substantive conclusions of the dissenting opinion is not in order. But it is noted that many of the factual assumptions, the conclusions and reasons of the dissenting opinion remain to be considered by this Court, when and if they may be lawfully decided by this Court in the future.
This appeal presents to this Court an unusual question of jurisdiction, properly decided at this time in the majority opinion on principles of Constitutional, statutory and jurisprudential law, often expressed in concepts of actual justiciable controversy, justiciability, finality, mootness, and standing of appellant. Cf. 20 Am.Jur.2d Courts §§ 80 and 81, and cases cited in the notes, annotations and Law Reviews cited therein.
The precise question is presented by concurrent appeals from the judgment of the District Court of the United States and to a Circuit Court of Appeals of the United States and to this Temporary Emergency Court of Appeals of the United States (TECA). The judgment of the District Court appealed from can be affirmed on an issue or issues within the general appellate jurisdiction of the Court of Appeals of the United States, which makes the issue within the exclusive unique jurisdiction of this Court (TECA), irrelevant, moot (in the general sense) lacking in justiciability and standing of appellant required for appellate review by this Court of the issue within its exclusive jurisdiction. Often it is obvious in concurrent appeals to the Court of Appeals and this Court that a decision on the subject of appeal to this Court is necessary to a final decision by the Court of Appeals. In these circumstances this Court proceeds to the decision on the issue or issues within its exclusive jurisdiction, inextricably or apparently intertwined with the disposition of the appeal to the Court of Appeals. Cf. Longview Refining Company v. Shore, supra (TECA 1977), 554 F.2d 1006, cert. denied, 434 U.S. 836, 98 S.Ct. 126, 54 L.Ed.2d 98 (1977), and similar later cases. But these are not the circumstances of these concurrent appeals to the Court of Appeals of the United States and to this Court (TECA).
It is conceivable that the decision of the Court of Appeals of the United States in the concurrent appeal may affirm the judgment of the District Court on an issue or issues that make a decision on the question *206within the exclusive jurisdiction of this Court, lacking in justiciability, generally moot, irrelevant, and the position of appellant in this Court lacking in standing. In those circumstances it would be unconstitutional and unlawful under controlling decisions for this Court to render an appellate decision, on the presently unrealized hypothesis that the decision by the Court of Appeals would render a decision on a question or questions within the exclusive jurisdiction of this Court necessary and lawful. On the mootness and the Constitutional basis for the doctrine, see 2 Federal Procedure, Lawyers Edition, § 3.617, page 588-589, and § 3.618, pages 588-590, in which it is stated:
A federal appellate court has no power to determine the merits of a question which has become moot. This prohibition is based on the requirement of Article III of the Constitution, which provides that the judicial power of the United States shall extend only to cases and controversies. Consequently, a federal appellate court cannot decide a moot question, because a decision on a moot question constitutes an advisory opinion, given in an abstract context, which cannot affect the rights of the litigants in the case before the court. Instead, review is only permitted where the judgment of the appellate court will have some material effect, will resolve a real and substantial controversy between adverse parties, and will result in the granting of relief. However, even though an appeal might not have an immediate effect on the parties, it is not moot if a party will eventually suffer prejudice if the decision below is not reversed. (Notes, footnotes citing authorities, and § 3.619 on “Capable of repetition, yet evades review” exception omitted.)
This appeal falls in none of the exceptions to the rule of mootness. Brilmayer, The Jurisprudence of Article III: Perspectives on the “Case or Controversy” Requirement, 93 Harvard Law Review 297 (1979).
The controlling decisions supporting these conclusions are ably set out in the majority opinion. To that excellent opinion are added the following additional statements and authorities.
In Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), after holding in Part IV-A that the case of Jane Roe presented a justiciable controversy on appeal, and before holding that the case of Dr. Halford did not present a justiciable controversy, the Supreme Court of the United States in Part IV-B stated at page 125 of 410 U.S., at page 712 of 93 S.Ct.:
The usual rule in federal cases is that an actual controversy must exist at stages of appellate or certiorari review, and not simply at the date an action is initiated. United States v. Munsingwear, Inc., 340 U.S. 36, 95 L.Ed. 36, 71 S.Ct. 104 (1950); Golden v. Zwickler [394 U.S. 103, 22 L.Ed.2d 113, 89 S.Ct. 956 (1969)], supra; SEC v. Medical Committee for Human Rights, 404 U.S. 403, 30 L.Ed.2d 560, 92 S.Ct. 577 (1972).
Under that last controlling decision the Supreme Court of the United States, the relevant questions of justiciability, standing, finality and general mootness, and ultimately of existence of a Constitutional case or controversy must be determined as of the time of submission of the appeal, not at some earlier time of the controversy that existed when the action was being litigated in the District Court. Roe v. Wade, supra, 410 U.S. at page 125, 93 S.Ct. at page 712.
Applying this principle in this appeal to construction of Article III of the Constitution of the United States relating to cases or controversies and to the related questions of justiciability, finality, general mootness, standing and appealability, the majority opinion properly concludes to dismiss this appeal without prejudice.
If the Court of Appeals decides the questions within its jurisdiction in a manner to render the decision on this appeal to this Court unnecessary or undesirable under the law, the appeal to this Court remains ineffective.
If on the other hand, the Court of Appeals decides the issues that are the subjects of appeal to that Court in a manner that makes necessary a decision by this Court on an issue or issues within its exclu*207sive jurisdiction, the Court of Appeals can decide whether to render a judgment subject to the decision of this Court on issues within its exclusive jurisdiction, or withhold final judgment of the Court of Appeals until this Court decides the issues within its exclusive jurisdiction.
To save time and expense, if an issue or issues within the exclusive jurisdiction of this Court become appealable, then an appellant or appellants can again appeal and move that submission of the new appeal or appeals on issues presently dismissed without prejudice be entertained on the basis of the record and current relevant supplemental records and briefs, as may be necessary or desirable.